     Case 8:20-cv-00600-AB-FFM Document 9 Filed 06/26/20 Page 1 of 2 Page ID #:116



1
2                                                                                       JS-6
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11    MATTHEW MURRAY,                           )   CASE NO.: 8:20—cv—00600-AB-FFM
                                                )
12                        Plaintiff,            )
                                                )   (Removed from Orange County Superior
13          vs.                                 )   Court Case No. 30-2020-01133830-CU-BC-
                                                )   CJC)
14    FORD MOTOR COMPANY; and                   )
      DOES 1 through 10, inclusive,             )
15                                              )   [PROPOSED] ORDER FOR
                          Defendants.           )   DISMISSAL WITH PREJUDICE
16                                              )
                                                )   Action Filed:      February 24, 2020
17                                              )   Trial:             None
                                                )
18                                              )
                                                )
19                                              )
20
21         Upon review of the Plaintiff MATTHEW MURRAY and Defendant FORD
22   MOTOR COMPANY, by and through their respective attorneys of record, stipulate
23   that the entire action be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of
24   the Federal Rules of Civil Procedure. The parties further stipulate that each side shall
25   be responsible for and bear its own costs, expenses and attorney’s fees.
26         //
27
28         //

                                            1
     Case 8:20-cv-00600-AB-FFM Document 9 Filed 06/26/20 Page 2 of 2 Page ID #:117



1          THEREFORE, IT IS ORDERED that the entire action is dismissed with
2    prejudice.
3
4    Dated: June 26, 2020         _______________________________________
                                  ANDRÉ BIROTTE JR.
5                                 UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
